Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 7, 2019

                                          No. 04-18-00982-CV

                                       IN RE Reginald NELSON

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On December 27, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on January 7, 2019.

                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




          This proceeding arises out of Cause No. 2018CV06621, styled Reginald Nelson v. Rita Edwards, et al.,
           1

pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.